 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made as of the 31st day of October, 2006, by and between
Minrad International, Inc., a Delaware corporation, with an office at 50 Cobham
Drive, Orchard Park, NY 14127 (the “Corporation”) and William H. Burns, Jr.
residing at 69 Forest Road, Orchard Park, NY 14127 (the “Executive”).
Introductory Statement. The Executive has been employed as Chief Executive
Officer of the Corporation and Minrad Inc., its wholly owned subsidiary
(“Subsidiary”), and also served as Chairman of the Board of Directors of the
Corporation and the Subsidiary for many years. During the course of his
employment, the Executive has become experienced in the business of the
Corporation and the Subsidiary, including its trade secrets, customers, market
areas, sources of supply and manner of doing business. Therefore, the
Corporation desires to continue to employ the Executive, and elect the Executive
as a member of the Board of Directors of the Corporation (the “Board”), and the
Executive desires to accept continued employment, upon the terms and conditions
contained in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement the parties agree as follows:
1.0 Term of Employment. Subject to the terms and conditions set forth in this
Agreement:
1.1 The Corporation shall employ the Executive as an executive officer of the
Corporation for the period beginning on the date of this Agreement and
continuing until December 31, 2008 or until earlier terminated as provided in
this Agreement. Initially the Executive will continue to be the Chairman of the
Board and Chief Executive Officer of the Corporation. The Executive acknowledges
and agrees that during the term hereof, the Board of Directors may name a
different individual to be the Chairman of the Board or the Chief Executive
Officer and that any such action will not constitute a breach of this Agreement
by the Corporation.
1.2 During the term hereof, the Corporation will nominate the Executive to serve
as a director of the Corporation (which position is subject to election by the
stockholders of the Corporation).
1.3 This Agreement cancels and replaces in its entirety that certain Employment
Agreement made as of the 1st day of March, 2004 by and between the Subsidiary
and the Executive (the “2004 Employment Agreement”), which 2004 Employment
Agreement is null and void by mutual agreement of the Corporation and the
Executive. For purpose of clarity, the Executive shall be considered employed
without interruption irrespective of the cancellation of the 2004 Employment
Agreement, which cancellation shall not result in either the Corporation and the
Subsidiary having any obligation to the Executive or the acceleration or vesting
of any stock options granted by the Corporation or the Subsidiary.
1.4 At the option of the Corporation, the Corporation may extend the term of
this Agreement upon the same terms and conditions set forth herein for a period
not to exceed one year by giving

4



--------------------------------------------------------------------------------



 



Executive no less than forty-five (45) days’ written notice prior to the
expiration of this Agreement on December 31, 2008.
2.0 Duties. Subject to the terms and conditions set forth in this Agreement, the
Executive while serving as Chairman of the Board and the Chief Executive Officer
of the Corporation, will be in full charge of the operation of its business and
affairs, subject to the provisions of the by-laws of the Corporation in respect
of the duties and responsibilities assigned by the Board to the Chairman of the
Board and the Chief Executive Officer, and subject also at all times to the
control of the Board. The Executive shall perform such duties and discharge such
responsibilities as are commensurate with his position, and as the Board shall
from time to time reasonably direct consistent with the executive nature and
scope of the Executive’s employment.
The Executive shall perform his duties and discharge his responsibilities in a
faithful manner and to the best of his ability. Unless otherwise agreed upon by
the Corporation and the Executive, the Executive shall devote substantially all
of his business time and attention to the performance of the duties called for
by this Agreement. The Executive shall not serve as a director or manager of any
other business corporation or entity without the prior written consent of the
Board.
The Board reserves the right from time to time to assign to the Executive
additional duties and responsibilities and to delegate to other executives of
the Corporation duties and responsibilities normally discharged by the
Executive.
3.0 Compensation. So long as the Executive is employed by the Corporation:
3.1 The Executive shall receive an annual base salary of $275,000 payable
bi-weekly beginning on September 1, 2006.
3.2 For fiscal years 2006 and 2007, the Executive shall be entitled to a bonus
for each full fiscal year of the Corporation during which the Executive is
employed and, subject to Articles 5.0, 6.0, 6.1-6.5 and 7.0 hereof, any part
thereof, determined as follows:
(a) The Corporation shall calculate (i) its annual gross profit after
distribution expenses for fiscal years 2006 and 2007 (each a “Bonus Year”),
retroactive to the beginning of fiscal year 2006 for purpose of calculating the
bonus for fiscal year 2006, (the “Annual Net Profit Amount”) and (ii) its
quarterly gross profit after distribution expenses for each quarter in the Bonus
Years (the “Quarterly Net Profit Amount”); and
(b) Each quarter during the Bonus Years, the Executive shall be entitled to a
bonus equal to (i) one percent (1%) of the portion of each Quarterly Net Profit
Amount in the applicable Bonus Year up to, in aggregate for such Bonus Year, one
percent (1%) of the Annual Net Profit Amount for the prior fiscal year; plus
(ii) two and one-half percent (2.5%) of each Quarterly Net Profit Amount, in the
aggregate for such Bonus Year, in excess of the Annual Net Profit Amount for the
prior fiscal year; provided, however, that the aggregate maximum amount of the
bonuses that can be earned by the Executive in any Bonus Year under this
Section 3.2 is $724,999. The bonus is to be payable on a quarterly basis,
retroactive to the beginning of fiscal year 2006, and calculated by the
Corporation based on the Corporation’s financial statements filed with the
Securities and Exchange Commission on Form 10-QSB or annual report on Form
10-KSB (or

5



--------------------------------------------------------------------------------



 



their equivalent) (the “SEC Filing”). Such bonus shall be paid as soon as
practicable after the Corporation’s corresponding SEC Filing.
3.3 For fiscal year 2008, the Executive shall be entitled to a bonus if employed
for the full fiscal year and, subject to Articles 5.0, 6.0, 6.1-6.5 and 7.0
hereof, any part thereof, based on corporate and individual performance targets
and milestones, including revenue and EBITDA benchmarks, rather than gross
profits, to be mutually determined and maximum bonus amounts, which may be more
or less than the bonus payable under Section 3.2 hereof (the “2008 Bonus
Program”). The Compensation Committee of the Board and the Executive agree that
any bonus under the 2008 Bonus Program will be paid annually and to confer and
work toward finalizing the 2008 Bonus Program by no later than June 30, 2007.
3.4 The Corporation shall deduct or withhold from all payments made to the
Executive pursuant to this Agreement all amounts which may be required to be
deducted or withheld under any applicable law now in effect or which may become
effective during the term of this Agreement (including but not limited to Social
Security contributions and income tax withholdings).
3.5 The Executive shall be entitled to participate in the qualified retirement
plan or plans, if any, adopted by the Board for the executive officers of the
Corporation as such plan or plans may be amended from time to time.
3.6 The Executive shall receive the various other fringe benefits, if any,
provided for the executive officers of the Corporation that may be authorized
from time to time by the Board in its sole discretion. Without limiting the
foregoing, the Corporation shall pay or reimburse the Executive for the dues of
one country club in Western New York.
3.7 The Executive may be entitled to receive increases in compensation. The
determination of the amount of such bonus and increases in compensation, if any,
and the time and method of payment of such increases shall be vested in the sole
discretion of the Board.
3.8 Vacations. The Executive shall be entitled to take four (4) weeks of
vacation per year on a non-cumulative basis; provided, that in the event of
termination of this Agreement pursuant to Articles 5.0, 6.0-6.2, 6.4, or 7.0,
that such vacation period shall be deemed fully accrued for the year in which
such event occurs.
4.0 Reimbursement for Expenses. The Corporation shall reimburse the Executive
for expenses which the Executive may from time to time reasonably incur on
behalf of and at the request of the Corporation in the performance of his
responsibilities and duties under this Agreement, provided that the Executive
shall be required to account to the Corporation for such expenses in the manner
prescribed by the Corporation.
5.0 Termination of Employment by Reason of Death. If the Executive dies during
the term of this Agreement, this Agreement shall terminate automatically as of
the date of his death, and the Corporation shall pay to the Executive’s legal
representatives the following:
(a) The Executive’s base salary through the end of the month in which death
occurs together with any unpaid bonus for a prior fiscal year. These payments
will be made as soon as

6



--------------------------------------------------------------------------------



 



practicable following the Executive’s termination of employment, but in any
event no later than the date that is 21/2 months following the close of the
calendar year in which the termination occurs.
(b) A prorated portion of any unpaid bonus payable under Section 3.2 or
Section 3.3, or otherwise approved by the Board, for the fiscal year in which
termination occurs (determined by multiplying the bonus for the fiscal year in
which termination occurs by a fraction, the numerator of which is the number of
whole or partial months in such fiscal year during which this Agreement was in
effect and the denominator of which is twelve (12).
(c) The Executive’s accrued vacation for the year of termination, as provided
under Section 3.8, and any fringe benefits accrued through the date of
termination, together with any reimbursable expenses accrued and owing to the
Executive with respect to his employment prior to termination (the amount
provided for in clauses (b) and (c) being the “Accrued Obligations”).
All vested stock options shall be transferred to the Executive’s legal
representatives.
6.0 Termination of Employment by Reason of Disability. If the Executive shall
become temporarily disabled during the term of this Agreement, all of the
Executive’s rights under this Agreement shall continue until such time as the
Executive either returns to work or is deemed “permanently disabled” (defined
below).
6.1 If the Executive shall be deemed permanently disabled, the Executive’s
employment shall automatically terminate at the end of the month in which it is
determined that the Executive has a permanent disability. Upon such termination,
the Corporation shall pay the Executive (or his legal representatives) as if the
Executive were terminated pursuant to Article 5.0. During the period of
permanent disability the Executive shall be entitled to receive any benefits
payable under the Corporation’s disability insurance program.
6.2 The Executive shall be deemed “permanently disabled” for purposes of this
Agreement if:
(a) in the opinion of the Board, the Executive is unable to render full-time
service to the Corporation pursuant to the terms of this Agreement for six
consecutive months; or
(b) in the opinion of the Board, the Executive is unable to render full-time
service to the Corporation pursuant to the terms of this Agreement for nine
months out of any twelve consecutive month period; or
(c) in the opinion of the Corporation’s Medical Director or, if there is no
Medical Director at such time, a physician mutually selected by the Corporation
and the Executive or selected in accordance with the provisions of this
Section 6.2, the Executive is permanently unable to render full-time service to
the Corporation under this Agreement.
If the Corporation and the Executive are unable to mutually agree upon the
selection of a physician under “(c)” above within 30 days of either party
requesting the other to so agree, each party shall select a physician and the
two physicians so selected shall promptly select a third physician who shall
make such determination.

7



--------------------------------------------------------------------------------



 



6.3 Termination of Employment for Cause. The Corporation may immediately
terminate the Executive’s employment in the event that the Executive shall do or
cause to be done any act which constitutes “cause” (as hereinafter defined) for
termination. For purposes of this Agreement, cause shall be deemed to mean a
material breach by the Executive of this Agreement, gross negligence or willful
misconduct in the performance of his duties, dishonesty to the Corporation
(conviction of a crime in any court which could have the effect of causing the
termination or suspension of any license which the Corporation holds),
conviction of a felony or excessive absenteeism not related to disability. If
the Executive’s employment is terminated by the Corporation for cause, the
Corporation’s only obligation shall be to pay the Executive (a) his base salary
and fringe benefits through the effective date of termination together with any
unpaid bonus for a prior fiscal year, plus (b) any reimbursable expenses that
have not been paid as of the date of such termination. All amounts payable under
this Section will be paid as soon as practicable following the Executive’s
termination of employment, but in any event no later than the date that is
21/2 months following the close of the calendar year in which the termination
occurs. Nothing contained in this Article 6.0 shall in any way waive, restrict
or prejudice the Corporation’s rights and remedies in equity and at law against
the Executive with respect to the matter for which the Executive’s employment
under this Agreement is terminated for cause. All vested but unexercised and
unvested stock options shall be voided and returned to the Corporation.
6.4 Termination Without Cause. The Corporation may terminate the Executive
without cause. If the Executive’s employment is terminated by the Corporation
without cause, the Corporation shall pay the Executive the sum of (a) his salary
for the remainder of the term of this Agreement or one year, whichever is
shorter, payable in accordance with the Corporation’s regular payroll practices,
plus (b) any Accrued Obligations. The non-milestone stock options shall be
automatically vested.
6.5 Accrued Obligations. All Accrued Obligations to be paid under Article 5.0 or
this Article 6.0 shall be payable within 30 days after they are determinable,
but in any event no later than the date that is 21/2 months following the close
of the calendar year in which the termination of employment occurs..
7.0 Change of Control. If the Executive’s employment is terminated other than
for cause pursuant to Section 6.3 above, or the Executive terminates employment
because the scope of the Executive’s duties under the Agreement are
significantly reduced or materially diminished (provided, however that the Board
failing to elect the Executive as Chairman of the Board or Chief Executive
Officer of the Corporation would not constitute such a reduction or diminution),
or the Corporation’s principal executive office is re-located more than 30 miles
from Buffalo, New York, in any case, following or within three (3) months prior
to a Change in Control (as defined below), (each such event, a “Triggering
Event”) the Corporation shall pay the Executive the sum of (a) his salary for
one year plus (b) any Accrued Obligations. All payments due hereunder shall be
made in one lump sum payment no later than thirty (30) days after the date of
the Triggering Event.
7.1 “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under current control with,
the person specified.

8



--------------------------------------------------------------------------------



 



7.2 “Change of Control” means:
(a) Any acquisition or series of acquisitions by any person other than the
Corporation, any of the subsidiaries of the Corporation, any employee benefit
plan of the Corporation, or any of their subsidiaries, or any person holding
common shares of the Corporation for or pursuant to the terms of such employee
benefit plan, that results in that person becoming the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 51% or more of either the then
outstanding shares of the common stock of the Corporation (“Outstanding
Corporation Common Stock”) or the combined voting power of the Corporation’s
then outstanding securities entitled to then vote generally in the election of
directors of the Corporation (“Outstanding Corporation Voting Securities”),
except that any such acquisition of Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities will not constitute a Change of
Control while such Person does not exercise the voting power of its Outstanding
Corporation Common Stock or otherwise exercise control with respect to any
matter concerning or affecting the Corporation, or Outstanding Corporation
Voting Securities, and promptly sells, transfers, assigns or otherwise disposes
of that number of shares of Outstanding Corporation Common Stock necessary to
reduce its beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of the Outstanding Corporation Common Stock to below 51%.
(b) During any period not longer than 12 consecutive months, individuals who at
the beginning of such period constitute the Board cease to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the Corporation’s stockholders, of each new Board member was approved by a vote
of at least 3/4ths of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).
(c) Approval by the stockholders of the Corporation of: (i) a dissolution or
liquidation of the Corporation; (ii) a sale of 50% or more of the assets of the
Corporation, taken as a whole (with the stock or other ownership interests of
the Corporation in any of its majority owned subsidiaries constituting assets of
the Corporation for this purpose) to a person that is not an Affiliate of the
Corporation (for purposes of this paragraph “sale” means any change of
ownership); or (iii) an agreement to merge or consolidate or otherwise
reorganize, with or into one or more persons that are not Affiliates of the
Corporation, as a result of which less than 50% of the outstanding voting
securities of the surviving or resulting entity immediately after any such
merger, consolidation or reorganization are, or will be, owned, directly or
indirectly, by stockholders of the Corporation immediately before such merger,
consolidation or reorganization (assuming for purposes of such determination
that there is no change in the record ownership of the Corporation’s securities
from the record date for such approval until such merger, consolidation or
reorganization and that such record owners hold no securities of the other
parties to such merger, consolidation or reorganization), but including in such
determination any securities of the other parties to such merger, consolidation
or reorganization held by Affiliates of the Corporation.
7.3 Upon a Change of Control, regardless of whether there occurs a Triggering
Event, the Executive shall be fully vested in any and all stock options
(including, without limitation, all performance-based stock options) now or
hereafter granted to the Executive. The Executive

9



--------------------------------------------------------------------------------



 



shall have the right to exercise all unexercised options, including those
options vested in connection with such termination, for a period of not less
than twelve (12) months commencing on the date of a Change of Control.
8.0 Confidentiality. During the course of his employment as an executive officer
of the Corporation, the Executive has had and will have access to and will gain
knowledge with respect to all of the lines of business of the Corporation,
including product information, information concerning customers, brokers,
suppliers and other valuable information relating to the development,
manufacture, storage, shipment, marketing and sale of products of the
Corporation (“Confidential Information”). The parties also agree that covenants
by the Executive not to make unauthorized disclosures of the Confidential
Information and not to use the Confidential Information after the termination of
the Executive’s employment with the Corporation in a business in competition
with that of the Corporation are essential to the growth and stability of the
business of the Corporation. Accordingly, Executive agrees that, except as
required by his duties under this Agreement, he or she shall not use or disclose
to anyone at anytime during or after the term of this Agreement any Confidential
Information obtained by him or her in the course of his employment with the
Corporation.
9.0 Non-Competition.
9.1 During the term of this Agreement and for a period of 12 months after the
date of the termination of this Agreement, the Executive agrees that he shall
not directly or indirectly, for his own account or as agent, officer, director,
trustee, consultant or shareholder of any corporation or a member of any firm or
otherwise, anywhere in the United States engage or attempt to engage in any
business activity which is the same as, substantially similar to or directly
competitive with (a) the type of business of the Corporation in designing,
developing and producing products intended to minimize radiation exposure and
enhance surgical accuracy in fluoroscopically assisted medical procedures,
(b) the Corporation’s generic inhalation pharmaceutical business involving
enflurane, isoflurane or sevoflurane or related products and/or (c) the
Corporation’s conscious sedation business.
9.2 During the term of this Agreement and for a period of 12 months from the
date of termination of this Agreement, the Executive agrees that he or she shall
not, directly or indirectly, for his own account or as agent, employee, officer,
director, trustee, consultant or shareholder of any corporation, or member of
any firm or otherwise, employ or solicit the employment of any employee of the
Corporation.
9.3 It is acknowledged and agreed by the Corporation that the Executive’s
ownership of shares of a company which competes with the business of the
Corporation shall not violate this Article 9.0 unless (a) the Executive also
participates in the management of such company as an officer, director or
consultant or (b) the Executive owns a controlling interest in such company.
9.4 The Executive acknowledges and agrees that the foregoing territorial and
time limitations and restrictive covenants are reasonable and properly required
for the adequate protection of the business and affairs of the Corporation, and
in the event any such territorial or time limitation is found to be unreasonable
by a court of competent jurisdiction, the Executive agrees and submits

10



--------------------------------------------------------------------------------



 



to the reduction of either said territorial or time limitation or both, to such
an area or period as the court may determine to be reasonable.
10.0 Rights to Discoveries.
10.1 Subject to Section 10.2 hereof, the Executive agrees that all ideas,
inventions, trademarks and other developments or improvements conceived,
developed or acquired by the Executive, whether or not during working hours, at
the premises of the Corporation or elsewhere, alone or with others, that are
within the scope of the Corporation’s business operations or that relate to any
work or projects of the Corporation (“Inventions”) shall be the sole and
exclusive property of the Corporation. The Executive agrees to disclose promptly
and fully to the Corporation all such Inventions, trademarks or other
developments and, at the request of the Corporation, the Executive shall submit
to the Corporation a full written report thereof regardless of whether the
request for a written report is made after the termination of this Agreement.
The Executive agrees that during the term of this Agreement and for 6 months
thereafter, upon the request of the Corporation and at its expense, he shall
execute and deliver any and all applications, assignments and other instruments
which the Corporation shall deem necessary or advisable to transfer to and vest
in the Corporation the Executive’s entire right, title and interest in and to
all such Inventions, trademarks or other developments and to apply for and to
obtain patents or copyrights for any such patentable or copyrightable ideas,
inventions, trademarks and other developments.
10.2 The Corporation and the Executive agree that notwithstanding the provisions
of Section 10.1, the Executive shall have the rights under the Corporation’s
Patent and Invention Policy, including but not limited to the rights to any
royalty payable thereunder, with respect to Inventions conceived, developed or
acquired prior to March 1, 2004 but not with respect to any Inventions that were
conceived, developed or acquired by the Executive both (a) after March 1, 2004
and (b) while Executive was Chief Executive Officer of the Corporation.
11.0 Insurance. The Executive agrees that the Corporation, in its sole
discretion, may apply for insurance coverage to be owned by it and for its
benefit covering the Executive in any amounts deemed advisable by the
Corporation, and the Executive waives any right, title or interest therein. The
Executive agrees to submit to all required examinations and to execute, assign
and deliver all applications and other documents necessary to effectuate such
insurance coverage.
The Executive shall have the right to purchase from the Corporation, within
30 days after termination of this Agreement, all such policies of insurance
covering him or her, at a price equal to the cash value of such policies, plus
the unearned portion of any premiums, on the date of such termination. For
purposes of this Article 11.0, “cash value” shall mean the net cash amount,
after adjustment for credits and debits, at which such policies could be
surrendered by the Corporation on the date of such termination. Upon receipt of
the purchase price, the Corporation shall deliver such policies to the Executive
and shall execute all necessary instruments of transfer. The Executive shall
have no further rights in any such policies not so purchased within such 30-day
period.

11



--------------------------------------------------------------------------------



 



12.0 Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if mailed, by
certified mail, postage prepaid, addressed to the appropriate party, at the
address for such party set forth at the beginning of this Agreement. Any party
may from time to time designate by written notice given pursuant to this
Article 12.0 any other address or party to which any such notice or
communication or copies thereof shall be sent.
13.0 Equitable Relief. The Executive acknowledges that the Corporation will
suffer damages incapable of ascertainment in the event that any of the
provisions of Article 8.0, 9.0 or 10.0 hereof are breached and that the
Corporation will be irreparably damaged in the event that the provisions of
Articles 8.0, 9.0 and 10.0 are not enforced. Therefore, should any dispute arise
with respect to the breach or threatened breach of Articles 8.0, 9.0 or 10.0 of
this Agreement, the Executive agrees and consents, that in addition to any and
all other remedies available to the Corporation, an injunction or restraining
order or other equitable relief may be issued or ordered by a court of competent
jurisdiction restraining any breach or threatened breach of Articles 8.0, 9.0 or
10.0 of this Agreement. The Executive agrees not to urge in any such action that
an adequate remedy exists at law. All expenses, including, without limitation,
attorney’s fees and expenses incurred in connection with any legal proceeding
arising as a result of a breach or threatened breach of Articles 8.0, 9.0 or
10.0 of this Agreement shall be borne by the losing party to the fullest extent
permitted by law and the losing party hereby agrees to indemnify and hold the
other party harmless from and against all such expenses.
14.0 Miscellaneous. This Agreement shall be governed by the internal domestic
laws of the State of New York without reference to conflict of laws principles.
This Agreement shall be binding upon and inure to the benefit of the legal
representatives, successors and assigns of the parties hereto (provided,
however, that the Executive shall not have the right to assign this Agreement in
view of its personal nature). All headings and subheadings are for convenience
only and are not of substantive effect. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior negotiations, understandings and writings (or any part
thereof) whether oral or written between the parties hereto relating to the
subject matter hereof. There are no oral agreements in connection with this
Agreement. Neither this Agreement nor any provision of this Agreement may be
waived, modified or amended orally or by any course of conduct but only by an
agreement in writing duly executed by both of the parties hereto. If any
article, section, portion, subsection or subportion of this Agreement shall be
determined to be unenforceable or invalid, then such article, section, portion,
subsection or subportion shall be modified in the letter and spirit of this
Agreement to the extent permitted by applicable law so as to be rendered valid
and any such determination shall not affect the remainder of this Agreement,
which shall be and remain binding and effective as against all parties hereto.
15.0 Code §409A Compliance.
15.1 Savings Clause. Notwithstanding any other provision in this Agreement, to
the extent that any amounts payable under this Agreement (a) are subject to
§409A of the Internal Revenue Code of 1986, as amended (the “Code”) and (b) the
time or form of payment of those amounts would not be in compliance with Code
§409A, then payment of those amounts will be made at such time and in such a
manner that the payment will be in compliance with Code §409A. If the

12



--------------------------------------------------------------------------------



 



time or form of payment cannot be modified in such a way as to be in compliance
with Code §409A, then the payment will be made as otherwise provided in this
Agreement, disregarding this Section.
15.2 Six Month Delay. Notwithstanding any other provision in this Agreement, if
the Executive is a “specified employee,” within the meaning of Code §409A, and
if any benefit payable under this Agreement is subject to Code §409A and is
payable to the Executive solely because the Executive has “separated from
service,” within the meaning of Code §409A, no such benefit will be paid prior
to the date that is six months after the date of the Executive’s separation from
service (or, if earlier, the date of the Executive’s death). Payments to which
the Executive would otherwise be entitled during the first six months following
the date of the Executive’s separation from service will be accumulated and paid
on the day that is six months after the date of the Executive’s separation from
service.
15.3 409A Liability Limitation. Amounts payable under this Agreement are
intended to comply with the rules of Code §409A and will be construed
accordingly. However, the Corporation will not be liable to the Executive or any
beneficiary of the Executive with respect to any adverse tax consequences
arising under Code §409A or other provision of the Code as a result of payments
made under this Agreement.
16.0 Arbitration. The Executive and the Corporation agree that, except as
contemplated by Article 13.0 for any action or proceeding to enforce Articles
8.0, 9.0 and 10.0 hereof, any dispute or controversy arising out of, relating
to, or in connection with this Agreement or the termination thereof, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by expedited, binding arbitration to be held in
Buffalo, New York in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.
The arbitrator(s) shall apply New York law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.
THE EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS
AGREEING TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OF TERMINATION THEREOF, TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING OT ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, STATUTORY DISCRIMINATION CLAIMS.

13



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

         
 
                  William H. Burns, Jr. (Executive)
 
            MINRAD INTERNATIONAL, INC.
 
       
 
  By    
 
       
 
      David DiGiacinto, Director and
 
      Chairman of Compensation Committee

15